Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on December 28, 2018.
Claims 1-34 are pending.

Response to Arguments
Applicant's arguments filed on March 8, 2021 have been fully considered but they are not persuasive.
Applicants argue that Watry fails to teach or suggest responding to the authorization request from the parent account to provide approval for the invitation, wherein the invitation is executed responsive to the approval, and sharing videos, comments, and requests using the social media account according to the permissions of the social media account as set by the parent social media account as claimed.
Examiner respectfully disagrees and submits that Watry clearly discloses that a request is prompted to the users’ parents for their approval. If approved by both parents, the friend request is finalized and both parties can communicate. Upon approvals, both parties can interact with one another. The interaction can be sharing videos, sending message (i.e. comments) as claimed. (See at least Watry [0012] and [0044]).


  Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1, 2, 4, 9, 10, 12, 13, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Watry US Publication  No. 2016/0361663 A1.

As per claim 1, Watry discloses:
A method for controlling a social media account using a parent social media account, said method comprising: 
receiving an invitation at the social media account, wherein the social media account is associated with a first user and is further associated with the parent social media account; receiving an authorization request at the parent social media account to approve the invitation; responding to the authorization request from the parent account to provide approval for the invitation, wherein the invitation is executed responsive to the approval, (Watry, [0012]);
sharing videos and comments with a second user using the social media account after the invitation is executed, (Watry, [0011]:17-19).

As per claims 2, 10 and 18, Watry further discloses:
wherein said invitation includes a friend request from the second user, (Watry, [0012]).

As per claims 4, 12, and 20, Watry further discloses:
receiving a notification at the parent social media account based on an activity of the social media account, (Watry, [0010]:11-15).

As per claim 9, Watry discloses:
A system for controlling a social media account using a parent social media account, said system comprising: 
a server that stores social media content and permissions, and transmits the social media content to client accounts according to said permissions, (Watry, [0004]); 
a first client account that receives an invitation for the social media account, wherein the social media account is associated with the parent social media account; a second client account that receives an authorization request to approve the invitation, (Watry, [0012]);
a third client account, wherein the server transmits the social media content to the first and second client accounts according to said permissions, wherein the second client account responds to the authorization request to provide approval for the invitation, wherein the invitation is executed by the server responsive to the approval, and wherein the third client account shares videos and comments with the first client account after the invitation is executed, (Watry, [0011]).

As per claim 13, Watry further discloses:
wherein the second client account sets permissions for the first client account, and wherein the first client account shares videos and comments according to the permissions, (Watry, [0014]).


As per claim 17, Watry discloses:
A system for providing access to social media, said system comprising: 
a memory configured to store data; and a processor configured to execute instructions for performing a method to control a child social media account using a parent social media account, said method comprising: 
receiving an invitation at the child social media account to a first user, wherein the child social media account is associated with the parent social media account; receiving an authorization request at the parent social media account to approve the invitation; responding to the authorization request from the parent account to provide approval for the invitation, wherein the invitation is executed responsive to the approval; (Watry, [0012]);
sharing videos and comments with the first user using the child social media account after the invitation is executed, (Watry, [0011]:17-19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 21, 25-30, 32, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Watry US Publication  No. 2016/0361663 A1 in view of Webber et al US Publication No. 2011/0185399 A1.
As per claims 5 and 21, Watry discloses:
setting permission for the social media account using the parent social media account, (Watry, [0020]:19-24); 
sharing videos, comments, and requests using the social media account according to the permissions of the social media account as set by the parent social media account, (Watry, [0011]:17-19). 
Watry does not specifically disclose:
creating the parent social media account; creating the social media account using the parent social media account, wherein the creating the social media account using the parent social media account automatically associates the social media account with the parent social media account; 
However, Webber discloses:
creating the parent social media account; creating the social media account using the parent social media account, wherein the creating the social media account using the parent social media account automatically associates the social media account with the parent social media account, (Webber, [0065]:1-8) where parent accounts and profiles are being created and associated with parent social media account.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Watry by the teaching of Webber to be able to create a social media account for parental use and parental monitoring.
 

As per claim 25, Watry discloses:
A computer implemented method of implementing a social media application, said method comprising: 
receiving oversight information associated with said adult account that pertains to said child account wherein said oversight information includes permission information and notification information; and responding to said child user engaging with said child account, wherein said responding includes: enforcing said permission information on said child account wherein said enforcing includes regulating activities of said child account; and providing notifications to said adult account based on said notification information and based on said activities of said child account, (Watry, [0010] and [0012]);
Watry does not specifically disclose:
creating an adult account within said social media application, wherein said creating said adult account includes responding to first user input from an adult user wherein said first user input provides information for defining said adult account including identification information of said adult user and identification information of a child user; 
creating a child account within said social media application, wherein said creating said child account includes responding to second user input from a child user wherein said second user input provides information for defining said child account including identification information of said child user; linking together said adult account and said child account; 

However, Webber discloses:
creating an adult account within said social media application, wherein said creating said adult account includes responding to first user input from an adult user wherein said first user input provides information for defining said adult account including identification information of said adult user and identification information of a child user, (Webber, [0065]:1-8) where parent accounts and profiles are being created and associated with parent social media account.

creating a child account within said social media application, wherein said creating said child account includes responding to second user input from a child user wherein said second user input provides information for defining said child account including identification information of said child user; linking together said adult account and said child account, (Webber, [0066]) where after creation of parent accounts, child accounts can be established under the supervision of parents’ account. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Watry by the teaching of Webber to be able to create a social media account for parental use and parental monitoring and create child account under the supervision of parents.

As per claim 26, Watry further discloses:
wherein said activities of said child account comprise: receiving videos from said child user for uploading to said child account for viewing in friend accounts of said child account; and directing videos from said friend accounts to said child account for viewing by said child user, (Watry, [0011]).

As per claim 27, Watry further discloses:
wherein said activities of said child account further comprise: directing videos from a brand channel to said child account for viewing by said child user, (Watry, [0011]).

As per claim 28, Watry further discloses:
wherein said activities of said child account further comprise: adding a text message to a first video of said child account based on third user input from said child user interfacing with said first video and providing said text message, (Watry, [0051]).

As per claim 29, Watry further discloses:
wherein said activities of said child account further comprise: adding another text message to said first video of said child account based on fourth user input from a friend account of said child account, wherein said another text message is viewable by said child user in said child account, (Watry, [0051]).

As per claim 30, Watry further discloses:
wherein said activities of said child account further comprise: requesting a new friend account wherein said requesting originates from said child account; and adding said new friend account to said friend accounts of said child account provided confirmation is received from said new friend account and permission is received from said adult account, (Watry, [0012]).



As per claim 32, Watry further discloses:
wherein said providing notifications to said adult account based on said notification information and based on said activities of said child account includes: notifying said adult account if said child account requests a new friend account; notifying said adult account if a friend account accepts a new friend account request from said child account; notifying said adult account if said child account receives the new friend account request; notifying said adult account if said child account views a video; and notifying said adult account when one of said friend accounts shares a video with said child account, (Watry, [0074] and [0077]).

As per claim 33, Watry further discloses:
wherein said permission information includes: a first setting indicating whether or not said child account requires permission from said adult account to invite a new friend account; a second setting indicating whether or not said child account requires permission from said adult account to accept the new friend account; a third setting indicating whether or not said child account requires permission from said adult account to create a new group; and a fourth setting indicating whether or not said child account requires permission from said adult account to follow a new brand channel, (Watry, [0014]).







Claims 8, 16, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Watry US Publication No. 2016/0361663 A1 in view of DiBello et al. US Publication No. 2019/0149584 A1.

As per claims 8, 16, and 24, Watry does not specifically disclose:
activating a drop-in feature of the parent social media account to view content of the social media account.
However, DiBello discloses:
activating a drop-in feature of the parent social media account to view content of the social media account, 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Watry with the teaching of DiBello in order to use the drop-in feature to communicate with friends across the network.

Claims 3, 6, 7, 11, 14, 15, 19, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Watry US Publication No. 2016/0361663 A1 in view of Grunewald et al. US Publication No. 2019/0158484 A1.

As per claims 3, 11 and 19, Watry does not specifically disclose:
wherein said invitation includes a request to join a group, wherein the second user is a member of said group, and wherein said sharing videos and comments includes sharing videos and comments with said group, 
However, Grunewald discloses:
wherein said invitation includes a request to join a group, wherein the second user is a member of said group, and wherein said sharing videos and comments includes sharing videos and comments with said group, (Grunewald, [0093]:24-36) where a user is able to create a gaming group and send request to other to join the group and is able to share content via within the group.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Watry with the teaching of Grunewald so that the user can create groups within the social network.

As per claims 6, 14 and 22, Watry does not specifically disclose:
wherein videos received by the social media account are rendered in a video feed of the social media account to be displayed on a client computer system of the first user.
However, Grunewald discloses:
wherein videos received by the social media account are rendered in a video feed of the social media account to be displayed on a client computer system of the first user, (Grunewald, [0093]:1-16 and [0094]:1-14), where the shared video and content are shared within the online social media.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Watry with the teaching of Grunewald so that the user can share and view content within the online social network.

As per claims 7, 15 and 23, Watry does not specifically disclose:
wherein the social media account is configured to respond to videos displayed in the video feed using at least one of a video reply and a text comment,
However, Grunewald discloses:
wherein the social media account is configured to respond to videos displayed in the video feed using at least one of a video reply and a text comment, (Grunewald, [0091]:18-29), where gaming moments and/or comments are shared with other users and users can communicate via the comment section of the online social network.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teaching of Watry with the teaching of Grunewald so that the users can communicate with each other via comments section of the social media.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Watry US Publication No. 2016/0361663 A1 in view of Watry US Publication  No. 2016/0361663 A1 in view of Webber et al US Publication No. 2011/0185399 A1 and in further view of DiBello et al. US Publication No. 2019/0149584 A1.
As per claim 34, neither Watry nor Webber specifically disclose:
in response to said adult account activating a drop-in mode, mirroring said activities of said child account to said adult account during activation of said drop-in mode.
However, DiBello disclose:
in response to said adult account activating a drop-in mode, mirroring said activities of said child account to said adult account during activation of said drop-in mode, (DiBello, [0001]) where the drop-in feature is used to connect to a friend located in a separate location.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teachings of Watry and Webber with the teaching of DiBello in order to use the drop-in feature to communicate with friends across the network.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Watry US Publication No. 2016/0361663 A1 in view of Webber et al US Publication No. 2011/0185399 A1 and in further view of Grunewald et al. US Publication No. 2019/0158484 A1
As per claim 31, neither Watry nor Webber disclose:
wherein said friend accounts are organized within a plurality of groups and wherein said activities of said child account comprise: said child user establishing a new group; and said child user adding friend accounts to said new group.
However, Grunewald discloses:
wherein said friend accounts are organized within a plurality of groups and wherein said activities of said child account comprise: said child user establishing a new group; and said child user adding friend accounts to said new group, (Grunewald, [0086]:51-67 and [0093]:24-36) where users can invite friends to join gaming groups to play game via social network.
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the teachings of Watry and Webber with the teaching of Grunewald in order to be able to invite friends to participate in an online gaming activity and be able to be in touch with each other.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446